In re Smith, Juan;—Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. D, No. 378-343; to the Court of Appeal, Fourth Circuit, No. 2012-K-0865.
Writ granted. Based on this court’s ruling in the state’s writ application in State v. Smith, 2012-1311 (La.6/22/12), 92 So.3d 341, 2012 WL 2877234, this date, we find there is no sentence under which the Louisiana Department of Corrections would have custody of the defendant. The trial court’s order that the defendant be maintained at the Orleans Parish Prison until his retrial and/or new penalty phase hearing is reinstated.